996 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Mario TURNER, Plaintiff-Appellant,v.Edward V. WOODS, Commissioner;  James P. Carnes, Lieutenant;Sergeant Schneider, Defendants-Appellees.
No. 93-6209.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 23, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-91-977-JFM)
Joseph Mario Turner, Appellant Pro Se.
Bernadette Gartrell, Randall James Craig, Jr., Gartrell & Associates, Silver Spring, Maryland;  Frank Charles Derr, Assistant City Solicitor, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Joseph Mario Turner appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Turner v. Woods, No. CA-91-977-JFM (D. Md. Feb. 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED